EXHIBIT 99.1 November 13, 2013 FOR IMMEDIATE RELEASE MEXCO ENERGY CORPORATION ANNOUNCES PROFITABLE SECOND QUARTER AND ADDITIONAL DEVELOPMENT OF PROPERTIES MIDLAND, TEXAS, November 13, 2013 –Mexco Energy Corporation (NYSE MKT: MXC) announced net income of $194,051 for the quarter ending September 30, 2013 compared to $763 for the quarter ending September 30, 2012. Operating revenues in the second quarter of fiscal 2014 were $1,121,446, a 51% increase from $743,601 for the same quarter of fiscal 2013. The average sales price for the quarter ending September 30, 2013 was $7.84 per Mcfe compared to $5.50 per Mcfe for the quarter ending September 30, 2012, an increase of 43%.Oil production increased 38% and gas production decreased 4% during the second quarter of fiscal 2014 as compared to the second quarter of fiscal 2013. For the six months ended September 30, 2013, the Company reported net income of $210,182, a 437% increase from a net loss of $62,454 for the six months ended September 30, 2012.Operating revenues increased 55% to $2,117,971 for the six months ended September 30, 2013 from $1,370,722 for the same period of fiscal 2013. The average sales price for the six months ended September 30, 2013 was $7.54 per Mcfe compared to $5.37 per Mcfe for the six months ended September 30, 2012, an increase of 40%.Oil production increased 36% and gas production increased 1% for the six months ended September 30, 2013 as compared to the same period of fiscal 2013. In August 2013, a joint venture in which the Company is a working interest partner entered into an agreement for the assignment of a three year term leasehold interest in acreage in Reagan County, Texas.In September 2013, the Company received payment of $116,299 for its share of the leasehold acreage.The agreement is also to develop, with ninety day continuous development requirement, the Wolfcamp formation using horizontal drilling and multi-stage fracture stimulation.Mexco’s working interest in this development is approximately 1.15% (0.87% net revenue interest). The Company is participating as a working interest owner in a joint venture, multiple well project to development the Atoka/Bend through Spraberry formations on a 640 acre property in Reagan County, Texas.Using 160 acre spacing, these four deep vertical wells will hold the rights to potentially develop the Wolfcamp formation with horizontal drilling in the future.Mexco’s working interest in this project is .3146% (.2386% net revenue interest). Overall, Mexco has various interests in 6 horizontal wells and 278 vertical wells in Reagan County, Texas.Mexco’s net revenue interests in these wells range from .013% to 1.558% on which there is further potential for horizontal development. The Company participated in the drilling of seven horizontal wells in the Penn Detrital formation of the F A Hogg Field of Winkler County, Texas.Five of these wells are now producing with one well currently undergoing completion procedures and one well being drilled.The last well completed, on a 24-hour test on August 27, 2013, produced 220 barrels of oil, 180 barrels of water and 198,000 cubic feet of natural gas.The seven units, six operated by OGX Operating, LLC and one operated by Petro-Hunt LLC, contain approximately 2,600 acres.Mexco’s working interests in these wells range from .2919% to .4167% (.2275% to .3125% net revenue interest). The Company also announced the participation in a ninth well in development of the Grayburg and San Andres formations of the Fuhrman-Mascho Field of Andrews County, Texas.This well, on a 24-hour test on May 13, 2013, produced 45 barrels of oil, 100 barrels of water and 3 mcf of natural gas.The unit, operated by Cone & Petree Oil & Gas Exploration, Inc., contains 160 gross acres.The nine wells are all currently producing - four producing oil from the San Andres formation and five producing oil from the Grayburg and San Andres formations.A tenth well is scheduled to begin drilling on December 2, 2013 leaving six potential drill sites on this 10-acre-spaced 160 acres.Mexco’s working interest in this project is approximately 16.2% (11.66% net revenue interest). Mexco Energy Corporation, a Colorado corporation, is an independent oil and gas company located in Midland, Texas engaged in the acquisition, exploration and development of oil and gas properties.For more information on Mexco Energy Corporation, go to www.mexcoenergy.com. In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2013.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, Chairman and Chief Executive Officer or Tammy L. McComic, President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119. Mexco Energy Corporation and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Accumulated depreciation, depletion and amortization ) ) Property and equipment, net Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Derivative instruments - Total current liabilities Long-term debt Asset retirement obligations Derivative instruments – long term - Deferred income tax liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,102,866 shares issued and 2,036,866 shares outstanding as of September 30, 2013 and March 31, 2013, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (66,000 shares) ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ Mexco Energy Corporation and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended September 30 September 30 Operating revenue: Oil and gas $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion, and amortization General and administrative Total operating expenses Operating profit (loss) ) ) Other income (expenses): Interest income - Interest expense ) Loss on derivative instruments ) - ) - Net other expense ) Earnings (loss) before provision for income taxes ) ) Income tax benefit: Current - Deferred ) Net income (loss) $ ) Earnings (loss) per common share: Basic $ ) Diluted $ ) Weighted average common shares outstanding: Basic Diluted
